EXHIBIT 10.3

FISERV, INC.

2007 OMNIBUS INCENTIVE PLAN

FORM OF

RESTRICTED STOCK AGREEMENT

(EMPLOYEE)

Employee: [First Name][Last Name]

Grant Date: [Grant Date]

Number of Shares of Restricted Stock Subject to this Agreement: [Number of
Shares]

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Fiserv,
Inc. (the “Company”) has granted you shares of Restricted Stock, the terms and
conditions of which are set out below and in the Plan. Any capitalized term used
in this Restricted Stock Agreement (this “Agreement”) without definition has the
meaning set forth in the Plan. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern.

 

1. Date of Award. The Restricted Stock is granted to you on the date set forth
above (the “Grant Date”).

 

2. Restrictions. Except as otherwise provided herein, you may not sell,
transfer, pledge, assign, encumber or otherwise alienate or hypothecate the
Restricted Stock until the date of release (each, a “Release Date”) determined
as follows: 50% of the shares of Restricted Stock shall be released on the third
anniversary of the Grant Date and 50% shall be released on the fourth
anniversary of the Grant Date. The Committee, in its sole discretion, may at any
time accelerate the Release Date with respect to all or a portion of the
Restricted Stock. On the applicable Release Date, the Shares that are released
shall be free of the restrictions above and, subject to Section 4, be freely
transferable by you.

 

3. Escrow. Certificates for shares of Restricted Stock shall be issued in your
name as soon as practicable following the Grant Date, but shall be held in
escrow by the Company, as escrow agent. The Company will give you a receipt for
the Restricted Stock held in escrow and you will give the Company a stock power
for such Restricted Stock duly endorsed in blank, which will be used if the
Restricted Stock is forfeited in whole or in part. Unless earlier forfeited as
provided herein, the certificates for Restricted Stock shall cease to be held in
escrow and such certificates shall be delivered to you or, in the event of your
death, to your estate, as soon as practicable after the applicable Release Date.
You agree that, in lieu of issuing or delivering physical stock certificates to
you, the Company may deliver Shares to you electronically.

 

1



--------------------------------------------------------------------------------

4. Confidential Information, Non-competition, and Related Covenants.

 

  (a) Definitions.

 

  (i) “Fiserv” means the Company, its direct and indirect subsidiaries,
affiliated entities, successors, and assigns.

 

  (ii) “Confidential Information” means all trade secrets, Innovations (as
defined below), confidential or proprietary business information and data,
computer software, and database technologies or technological information,
formulae, templates, algorithms, designs, process and systems information,
processes, intellectual property rights, marketing plans, client lists and
specifications, pricing and cost information and any other confidential
information of Fiserv or its clients, vendors or subcontractors that relates to
the business of Fiserv or to the business of any client, vendor or subcontractor
of Fiserv or any other party with whom Fiserv agrees to hold information in
confidence, whether patentable, copyrightable or protectable as a trade secret
or not, except (A) information that is, at the time of disclosure, in the public
domain or that is subsequently published or otherwise becomes part of the public
domain through no fault of yours; or (B) information that is disclosed by you
under order of law or governmental regulation; provided, however, that you agree
to notify Fiserv upon receipt of any request for disclosure as soon as possible
prior to any such disclosure so that appropriate safeguards may be maintained.

 

  (iii) “Competing Product or Service” means any product or service that is sold
in competition with, or is being developed and that will compete with, a product
or service developed, manufactured, or sold by Fiserv. For purposes of this
Section 4, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.

 

  (iv) “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in the sale
or marketing of any Competing Product or Service.

 

  (v) “Innovations” means all developments, improvements, designs, original
works of authorship, formulas, processes, software programs, databases, and
trade secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 

  (vi) “Moral Rights” means any rights to claim authorship of a work of
authorship, to object to or prevent the modification of any such work of
authorship, or to

 

2



--------------------------------------------------------------------------------

  withdraw from circulation or control the publication or distribution of any
such work of authorship.

 

  (vii) “Client” means any person, association or entity (A) for which you
directly performed services or for which you supervised others in performing
services with Fiserv, during any part of your employment with Fiserv, or after
the termination of your employment, during any part of the 24 months preceding
the termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 

  (viii) “Prospective Client” means any client with which Fiserv was in active
business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 

  (b) During your employment, Fiserv will provide you with Confidential
Information relating to Fiserv, its business and clients, the disclosure or
misuse of which would cause severe and irreparable harm to Fiserv. You agree
that all Confidential Information is and shall remain the sole and absolute
property of Fiserv. Upon the termination of your employment for any reason, you
shall immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company, or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board:

 

  (i) You will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of
Fiserv, other than in connection with the authorized activities conducted in the
course of your employment with Fiserv. You agree to take all reasonable steps
and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information.

 

  (ii) All Innovations are and shall remain the sole and absolute property of
Fiserv. You will provide all assistance requested by Fiserv, at its expense, in
the preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or, where applicable, to waive, which waiver shall inure to
the benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 

  (c)

You agree that, without the written consent of the Chief Executive Officer of
the Company, or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board, you shall not engage in any of the
conduct described in subsections (i) or (ii), below, either directly or
indirectly, or as an employee, contractor, consultant, partner, officer,
director or stockholder, other than a stockholder of less than 5% of the
equities of a

 

3



--------------------------------------------------------------------------------

 

publicly traded corporation, or in any other capacity for any person, firm,
partnership or corporation:

 

  (i) During the time of your employment with Fiserv, you will not (A) perform
duties as or for a Competitor, Client or Prospective Client of Fiserv’s; or
(B) participate in the inducement of or otherwise encourage Fiserv employees,
clients, or vendors to currently and/or prospectively breach, modify, or
terminate any agreement or relationship they have or had with Fiserv;

 

  (ii) For a period of 12 months following the termination of your employment
with Fiserv, you will not (A) perform duties as or for a Competitor, Client or
Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.

 

  (d) You acknowledge and agree that compliance with this Section 4 is necessary
to protect the Company, and that a breach of any of this Section 4 will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 4, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 4, or to enjoin you from performing services in
breach of Section 4(c), during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.

 

  (e) You further agree that, in the event of your breach of this Section 4, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or shares delivered or deliverable to you pursuant to any Fiserv
bonus program, this Agreement, and any other Fiserv plan or arrangement pursuant
to which you received equity or the right to purchase equity in the Company.

 

  (f) You agree that the terms of this Agreement shall survive the termination
of your employment with the Company.

 

4



--------------------------------------------------------------------------------

  (g) YOU HAVE READ THIS SECTION 4 AND AGREE THAT THE CONSIDERATION PROVIDED BY
THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE THAT GIVEN THE IMPORTANCE
TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 

5. Termination of Employment.

 

  (a) If you cease to be a full-time employee of either the Company or any
Subsidiary for any reason, including because the Subsidiary ceases to be a
Subsidiary, Restricted Stock will be free of restrictions to the same extent
that it was free of restrictions on the date you ceased to be a full-time
employee, and the remaining Restricted Stock for which a Release Date has not
occurred under Section 2 will be forfeited except as indicated below.

 

Minimum Age

When No Longer a

Full-Time Employee

  

Reason No Longer

A Full-Time

Employee

  

Minimum

Years of
Service

   Percentage of Remaining
Unreleased Restricted
Stock to be Retained for
Each Remaining Release
Date Under Section 2

Not applicable

   Death * or Disability    6
7
8
9
10    20%
40%
60%
80%
100%

55

   Retirement    25    100%

62

   Retirement    6    20%       7    40%       8    60%       9    80%       10
   100%

65

   Retirement    0    100%

All other combinations of minimum age, reason and minimum years of service

   0%

--------------------------------------------------------------------------------

* In the event of death of the employee only, all restrictions in Section 2 on
Restricted Stock that was retained in accordance with this table will lapse
immediately.

 

  (b) Notwithstanding the foregoing, if your employment is terminated for Cause,
all Restricted Stock for which a Release Date has not occurred under Section 2
prior to such termination shall be forfeited to the Company on the date on which
such termination occurs.

 

5



--------------------------------------------------------------------------------

  (c) If a Change of Control of the Company occurs, the provisions of
Section 17(c) of the Plan shall apply to the Restricted Stock. If the successor
or purchaser in the Change of Control has assumed the Company’s obligations with
respect to the Restricted Stock or provided a substitute award as contemplated
by Section 17(c)(i) of the Plan and, within 12 months following the occurrence
of the Change of Control, you are terminated without Cause or you terminate your
employment for Good Reason (as hereinafter defined), the Restricted Stock or
such substitute award shall become fully vested, and any restrictions thereon
shall terminate, and the provisions of Section 4 shall no longer apply, as of
the time immediately prior to such termination of employment. For purposes of
this Agreement, “Good Reason” means your suffering any of the following events
without your consent: (i) significant or material lessening of your
responsibilities; (ii) a reduction in your annual base salary or a material
reduction in the level of incentive compensation for which you have been
eligible during the two years immediately prior to the occurrence of the Change
of Control and/or a material adverse change in the conditions governing receipt
of such incentive compensation from those that prevailed prior to the occurrence
of the Change of Control; or (iii) the Company’s requiring you to be based
anywhere other than within 50 miles of your place of employment at the time of
the occurrence of the Change of Control, except for reasonably required travel
to an extent substantially consistent with your business travel obligations.

 

  (d) For purposes of this Agreement, an employee of the Company, if also
serving as a Director, will not be deemed to have terminated employment for
purposes of this Agreement until his or her service as a Director ends.

 

6. Certificate Legend. Each certificate for shares of Restricted Stock may bear
the following legend:

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
AND THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE FISERV, INC. 2007 OMNIBUS INCENTIVE
PLAN AND A RESTRICTED STOCK AGREEMENT BETWEEN FISERV, INC. AND THE REGISTERED
OWNER HEREOF. A COPY OF SUCH PLAN AND SUCH AGREEMENT MAY BE OBTAINED FROM THE
SECRETARY OF FISERV, INC.”

When the restrictions imposed by Sections 2 and 4 hereof terminate, you shall be
entitled to have the foregoing legend removed from the certificates representing
such Restricted Stock.

 

7. Voting Rights; Dividends and Other Distributions.

 

  (a) While the Restricted Stock is subject to restrictions under Section 2 and
prior to any forfeiture thereof, you may exercise full voting rights for the
Restricted Stock registered in your name and held in escrow hereunder.

 

6



--------------------------------------------------------------------------------

  (b) While the Restricted Stock is subject to the restrictions under Section 2
and prior to any forfeiture thereof, you shall be entitled to receive all
dividends and other distributions paid with respect to the Restricted Stock. If
any such dividends or distributions are paid in Stock, such Stock shall be
subject to the same terms, conditions and restrictions as the Restricted Stock
with respect to which they were paid, including the requirement that Restricted
Stock be held in escrow pursuant to Section 3 hereof.

 

  (c) Subject to the provisions of this Agreement, you shall have, with respect
to the Restricted Stock, all other rights of a holder of Stock.

 

8. Securities Representations. You acknowledge receipt of the Prospectus under
the Registration Statement on Form S-8 (Registration No. 333-          ) with
respect to the Plan filed by the Company with the Securities and Exchange
Commission. You understand that if you are an officer, director, 10% shareholder
or are otherwise an “affiliate” (within the meaning of Rule 405 under the
Securities Act of 1933) of the Company, you may not sell or otherwise dispose of
any Shares acquired except pursuant to a registration statement meeting the
requirements of the Securities Act of 1933 or an exemption from the registration
requirements of such Act. You represent and agree that you will comply with all
applicable laws and Company policies relating to the Plan and the award of
Restricted Stock and the disposition of Shares, including without limitation
Federal and state securities and “blue sky” laws.

 

9. Tax Representations.

 

  (a) You represent and warrant that you understand the Federal, state and local
income tax consequences of the award of Restricted Stock to you, the lapse of
the restrictions on the Restricted Stock, and the subsequent sale or other
disposition of any Restricted Stock. In addition, you understand and agree that,
when the Restricted Stock is no longer subject to a substantial risk of
forfeiture, as defined under Section 83 of the Code (e.g., when you meet the
minimum age and years of service criteria under Section 5(a), even though you
remain employed), or upon the making of an election under Section 83(b) of the
Code you thereby realize gross income (if any) taxable as compensation, the
Company will be required to withhold Federal, state and local taxes on the full
amount of the compensation income realized by you. Accordingly, you hereby agree
to provide the Company with cash funds or Stock (subject to Section 9(b)) equal
in value to the Federal, state and local taxes and other amounts required to be
withheld by the Company or its Subsidiary in respect of any such compensation
income or make other arrangements satisfactory to the Company regarding such
payment. All matters with respect to the total amount to be withheld shall be
determined by the Committee in its sole discretion.

 

  (b) If you do not make an election under Section 83(b) of the Code with
respect to the Restricted Stock awarded hereunder, you may satisfy the Company’s
withholding tax requirements by electing to have the Company withhold for its
own account the number of Shares otherwise deliverable to you from escrow
hereunder or to deliver to the Company Shares on the date the tax is to be
determined, in each case, having an aggregate Fair Market Value on the date the
tax is to be determined equal to the minimum amount required to be withheld. The
election must be made in writing in accordance with such rules and regulations
and in such form as the Committee may determine. If the number of shares so
determined shall include a fractional share, then you shall deliver cash in lieu
of such fractional share.

 

7



--------------------------------------------------------------------------------

10. General Provisions.

 

  (a) Neither the Plan nor this Agreement confers upon you any right to continue
to be employed by the Company or any Subsidiary of the Company or limits in any
respect any right of the Company or any Subsidiary of the Company to terminate
your employment at any time, without liability.

 

  (b) This Agreement and the Plan contain the entire agreement between the
Company and you relating to the Restricted Stock and supersede all prior
agreements or understandings relating thereto.

 

  (c) This Agreement may only be modified, amended or cancelled as provided in
the Plan.

 

  (d) If any one or more provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

  (e) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to conflict of law provisions.

 

  (f) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Plan Prospectus is accessible on the
Company’s administrative agent’s website in the “forms library”
(www.netbenefits.fidelity.com) and a paper copy is available upon request.

 

  (g) Prior to the applicable Release Date, the Restricted Stock is transferable
only by will or the laws of descent and distribution or as otherwise provided in
the Plan and this Agreement. In addition, by accepting this award, you agree not
to sell any Restricted Stock at a time when applicable Company policies or an
agreement between the Company and its underwriters prohibit a sale.

 

  (h) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled by law to your rights hereunder.

 

  (i) You understand that, under the terms of the Plan and this Agreement, you
may forfeit the Restricted Stock in certain circumstances, including, without
limitation, if you violate the provisions of Section 4 prior to, or within 12
months after, the Release Date applicable to the Restricted Stock.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by the terms of, this
Agreement and the Plan.

Your acceptance of the terms of this Agreement and the Plan through our
administrative agent’s website is a condition to your receipt of Shares on the
Release Date.

 

8